618 So.2d 737 (1993)
Brian K. SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 93-00399.
District Court of Appeal of Florida, Second District.
April 7, 1993.
PER CURIAM.
Brian K. Smith appeals the summary denial of his motion for postconviction relief, which he filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse.
Appellant filed a motion for postconviction relief within two years from the time his judgment and sentence became final. After the two years had passed, the trial court dismissed the motion without prejudice, primarily for failure to comply with the oath requirement of rule 3.850. See Scott v. State, 464 So.2d 1171 (Fla. 1985). Eleven days after the order was entered, appellant resubmitted his motion with the appropriate oath. The trial court erred in denying his motion as time-barred. See Haywood v. State, 615 So.2d 707 (Fla. 2d DCA 1992); Lemus v. State, 585 So.2d 388 (Fla. 2d DCA 1991). Accordingly, we reverse the order of denial and remand for the trial court to rule on the merits of the motion.
Reversed and remanded.
SCHOONOVER, A.C.J., and FRANK and THREADGILL, JJ., concur.